DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2021 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 01 July 2021. As directed by the amendment: Claims 1, 6, and 20 have been amended, Claims 12-19 have been cancelled,  and no claims have been added.  Thus, Claims 1-11 and 20 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 20, the claims recite “if the at least one of the group consisting of the adverse event and the second adverse event is not present, then…” However, the limitation “the at least one of the group consisting of the adverse event and the second adverse event” lacks antecedent basis in the claims, as it appears that the first recited ‘the’ is a typographical error. For purposes of examination, the Examiner is interpreting this limitation as “if at least one of the group consisting of the adverse event and the second adverse event is not present, then…” It is further noted that the clause is being interpreted as ‘if only one of the adverse events or if neither are present, then…’. Appropriate correction or clarification is required. Claims 2-11 are rejected for depending on Claim 1. 
Regarding Claim 7, the claim recites “when the adverse event is a high-pressure event”. However, the adverse event has been defined in amended Claim 1 as “the adverse event being a suction event”. Furthermore, Claim 8 recites “reducing the pump speed of the blood pump relative to the set pump speed using one of a group consisting of the plurality of rapid step-wise decreases and the single speed decrease.” However, Claim 1 has been amended to, “reducing a pump speed relative to a pump set speed in a plurality of consecutive and rapid step-wise decreases when the adverse event is detected”, since the adverse event has been defined as a suction event. For example, Paragraph 0047 of the present Specification describes a suction event and high-pressure event as two different types of possible adverse events, with different risk factors which require different response strategies. Therefore, these limitations of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6, 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greatrex et al. (WO 2017/120451, previously cited) in view of Antaki et al. (US Patent No. 6,066,086, previously cited in Advisory Action).
Regarding Claim 1, Greatrex et al. discloses a method of responding to an adverse event (Paragraph 0205-0207, 0265-0266, 0192-0194, 0157) associated with an implantable blood pump (Abstract), the method comprising: detecting the adverse event (Paragraph 0205-0207, 0265-0266, 0192-0194, 0157); the adverse event being a suction event (Paragraph 0265-0268, 0279); reducing a pump speed of the blood pump relative to a set pump speed in response to the detected adverse event (Paragraph 0203-0207, 0194, 0265-0266, Steps 525, 535, 545, Fig. 5A-B, Claim 5, 21); determining whether the adverse event is present following the reduction of the pump speed of the blood pump (repeatedly detecting different types of adverse events, including after speed/flow reduction, Paragraph 0043-0046, 0055, 0205-0207, 0265-0266, 0192-0194, 0157); determining whether a second adverse event is present following the reduction of the pump speed of the blood pump (repeatedly detecting different types of adverse events, including after speed/flow reduction, Paragraph 0043-0046, 0055, 0205-0207, 0265-0266, 0192-0194, 0157); wherein the second adverse event is different than the first adverse event (continuously detecting multiple types of adverse events, including low pressure events, suction events, connection conduit collapse/deformation, vasculature collapse/deformation, perturbation in blood flow, low volume state, extreme SVR/PVR ratio, Paragraph 0019, 0029, 0044, 0187, 0194, 0266, Claim 9), if the at least 
Antaki et al. teaches a system and method of responding to an adverse event associated with an implantable blood pump (Abstract) comprising detecting an adverse event including a suction event (suction/collapse event, Col. 1, Lines 32-36, Col. 2, Lines 5-20, Col. 4, Line 62 – Col. 5, Line 24), reducing the pump speed in a plurality of consecutive and rapid step-wise decreases when the adverse event is detected (detecting adverse event, and decrementing speed after each determination, see Flow Charts of Figs. 11 and 13; Col. 4, Line 62 – Col. 5, Line 24, Col. 7, Lines 1-30; Claim 3)  

Regarding Claim 20, Greatrex et al. discloses a system for responding to an adverse event (Paragraph 0205-0207, 0265-0266, 0192-0194, 0157) associated with an implantable blood pump (Abstract) comprising a processor and a control circuit (microprocessor and controller, 150, 151, Fig. 1D, 403, Fig. 4, Paragraph 0150, 0154, 0198) in communication with the processor and the blood pump, the control circuit (Paragraph 0150, 0154, 0198) being configured to: detect the adverse event (Paragraph 0205-0207, 0265-0266, 0192-0194, 0157); the adverse event being a suction event (Paragraph 0265-0268, 0279); execute a speed reduction response including reducing a pump speed of the blood pump relative to a set pump speed in response to the adverse event (Paragraph 0203-0207, 0194, 0265-0266, Steps 525, 535, 545, Fig. 5A-
Antaki et al. teaches a system and method of responding to an adverse event associated with an implantable blood pump (Abstract) comprising detecting an adverse event including a suction event (suction/collapse event, Col. 1, Lines 32-36, Col. 2, Lines 5-20, Col. 4, Line 62 – Col. 5, Line 24), reducing the pump speed in a plurality of consecutive and rapid step-wise decreases when the adverse event is detected (detecting adverse event, and decrementing speed after each determination, see Flow Charts of Figs. 11 and 13; Col. 4, Line 62 – Col. 5, Line 24, Col. 7, Lines 1-30; Claim 3)  
and determining whether the adverse event is present following each of the consecutive and rapid step-wise decreases (detecting adverse event, and decrementing speed after each determination, see Flow Charts of Figs. 11 and 13; Col. 4, Line 62 – Col. 5, Line 24, Col. 7, Lines 1-30; Claim 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the reduction of the pump speed in the system disclosed by Greatrex et al. to be a reduction of the pump speed in a plurality of consecutive and rapid step-wise decreases, and determining whether the adverse event is present following each of the consecutive and rapid step-wise decreases, as taught by Antaki et al., in order to precisely and dynamically configure the pump speed to an appropriate speed to clear the adverse  event without over reducing the pump speed and/or reducing the pump speed over-abruptly, which could cause an undesirable reduction of bloodflow and/or rapid fluctuations in function which could be detrimental to the patient. 
Regarding Claim 2, Greatrex et al. discloses a method further comprising detecting a clearance of the adverse event (Paragraph 0259-0260, 0266, 0275) and gradually increasing the pump speed to the set pump speed in response thereto (Paragraph 0204-0207, 0165, 0171-0172, 0220, Steps 520, 545, Figs. 5A-B, flowcharts of Figs. 10-11). 
Regarding Claims 3-5, Greatrex et al. discloses a method further comprising maintaining the maximum safe operating speed during and following an optimization attempt (Paragraph 0203-0207, 0194, 0265-0266, Steps 525, 535, 545, Fig. 5A-B, flowcharts of Figs. 10-11, Claim 5, 21), and detecting the at least one of the group consisting of the adverse event and the second adverse event (repeatedly detecting different types of adverse events throughout optimization steps, Paragraph 0043-0046, 0055, 0205-0207, 0265-0266, 0192-0194, 0157) following the optimization attempt and repeating the reduction of the pump speed of the blood pump (Paragraph 0203-0207, 0194, 0259-0260, 0265-0266, Steps 525, 535, 545, repeating 500, Fig. 5A-B, flowcharts of Figs. 10-11, Claim 5, 21).  
Regarding Claim 6, Greatrex et al. discloses a method further comprising: reducing the pump speed of the blood pump relative to the set pump speed (Paragraph 0205-0207, 0194, 0265-0266, Steps 525, 535, 545, 550, Fig. 5A-B, flowcharts of Figs. 10-11) when the adverse event is a suction event (Paragraph 0265-0268, 0279); determining a clearance of the adverse event following the speed decrease (Paragraph 0259-0260, 0266, 0275); and discontinuing the speed decrease when the clearance of the adverse event is detected (Paragraph 0204-0207, 0165, 0171-0172, 0220, Steps 520, 545, Figs. 5A-B, flowcharts of Figs. 10-11). Greatrex et al. discloses a method 
Antaki et al. teaches a system and method of responding to an adverse event associated with an implantable blood pump (Abstract) comprising detecting an adverse event including a suction event (suction/collapse event, Col. 1, Lines 32-36, Col. 2, Lines 5-20, Col. 4, Line 62 – Col. 5, Line 24), reducing the pump speed in a plurality of consecutive and rapid step-wise decreases when the adverse event is detected (detecting adverse event, and decrementing speed after each determination, see Flow Charts of Figs. 11 and 13; Col. 4, Line 62 – Col. 5, Line 24, Col. 7, Lines 1-30; Claim 3)  
and determining whether the adverse event is present following each of the consecutive and rapid step-wise decreases (detecting adverse event, and decrementing speed after each determination, see Flow Charts of Figs. 11 and 13; Col. 4, Line 62 – Col. 5, Line 24, Col. 7, Lines 1-30; Claim 3), and discontinuing the plurality of consecutive and rapid step-wise speed decreases when a clearance of the adverse event is detected (maintaining speed if no adverse event is detected, see Flow Charts of Figs. 11 and 13; 
Regarding Claim 9, Greatrex et al. discloses a method further comprising generating a first alarm when the pump speed reaches a predetermined low speed threshold and the adverse event is not cleared (Paragraph 0193-0194, 0266, 0043, Claim 34).  
Regarding Claim 10, Greatrex et al. discloses a method further comprising generating a second alarm when the pump speed is below a predetermined optimization range after a predefined number of attempts to optimize to the set pump speed (alerts after multiple/continued adverse events, Paragraph 0193-0195, 0266, Claim 34).  
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Greatrex et al. in view of Antaki et al., further in view of Seiss (US Patent No. 6,139,487, previously cited). 
Regarding Claims 7 and 8, Greatrex et al. discloses a method further comprising reducing the pump speed relative to the set pump speed in a single speed decrease after detecting an adverse event (may be single speed decrease if threshold/speed within range, Paragraph 0205-0207, 0194, 0265-0266, Steps 525, 535, 545, 550, Fig. 5A-B, flowcharts of Figs. 10-11), and simultaneously detecting the adverse event and the second adverse event and reducing the pump speed of the blood pump relative to the set pump speed (Paragraph 0043-0046, 0055, 0205-0207, 0265-0266, 0192-0194, 0157) using one of a group consisting of the plurality of decreases and the single speed decrease (Paragraph 0205-0207, 0194, 0265-0266, Steps 525, 535, 545, 550, Fig. 5A-B, flowcharts of Figs. 10-11).  However, Greatrex et al. and Antaki et al. do not specifically disclose wherein the adverse event is a high-pressure event.  Seiss teaches a method and system of responding to an adverse event in an implantable blood pump (Abstract) wherein the adverse event is a high-pressure event (Col. 6, Lines 16-32, Claim 7), and reducing the pump speed relative to the set pump speed in a single speed decrease (Col. 6, Lines 16-32, Claim 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system and method disclosed by Greatrex et al. and Antaki et al. in combination to determine and respond to a high-pressure event, as taught by Seiss, in order to prevent damage to the blood pump itself or to the patient’s organs, such as the lungs, as also taught by Seiss (Col. 6, Lines 16-32). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greatrex et al. in view of Antaki et al., further in view of Casas et al. (US Publication No. 2014/0100413, previously cited).
Regarding Claim 11, Greatrex et al. discloses a method further comprising detecting the adverse event using a suction detection method (Paragraph 0265-0268, 0279), wherein the suction detection method is based on sensed conditions (Paragraph 0265-0268, 0279). However, Greatrex et al. and Antaki et al. in combination do not specifically disclose wherein the suction detection method is based on a difference between an average and a minimum of a back electromotive force signal multiplied by a difference between a maximum and the minimum of a back electromotive force signal.  Casas et al. teaches a suction detection method in a blood pump system (Abstract) based on a difference between an average and a minimum of a back electromotive force signal (BEMF, Paragraph 0013, 0031, 0033) multiplied by a difference between a maximum and the minimum of a back electromotive force signal (Paragraph 0053-0054, 0056, 0061, 0009-0010, method 1100 of Fig. 11, see equation in Paragraph 0053).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect a suction event based on a difference between an average and a minimum of a back electromotive force signal multiplied by a difference between a maximum and the minimum of a back electromotive force signal, as taught by Casas et al., in the method disclosed by Greatrex et al. and Antaki et al. in combination, in order to more accurately respond to suction events and prevent unnecessary changes in speed and to distinguish these 
Response to Arguments
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 1-11 as made in the previous Final Rejection Office Action mailed 02 April 2021 have been withdrawn due to the Applicant’s amendment to Claim 1 correcting “the first adverse event” language. However, new 35 USC 112(b)/pre-AIA  second paragraph rejections have been made above with respect to Claims 1-11 and 20 as amended.
The Applicant’s arguments with respect to the previous 35 USC 102(a)(1) rejections of independent Claims 1 and 20 as amended have been fully considered. In particular, the Applicant agues (Pages 6-7 of RCE filed 01 July 2021) that the previously cited Greatrex et al. reference does not specifically disclose the newly added limitations to Claims 1 and 20, “reducing a pump speed relative to a pump set speed in a plurality of consecutive and rapid step-wise decreases when the adverse event is detected,” and “determining whether the adverse event is present following each of the plurality of consecutive and rapid step-wise decreases of the reduction of the pump speed,” as required by Claim 1 as amended, and similar limitations in Claim 20. However, these arguments are considered moot due to the new grounds of rejection made above under 35 USC 103 with the addition of the Antaki et al. reference. As described in detail above, Greatrex et al. discloses a system and method further comprising reducing the pump speed of the blood pump relative to the set pump speed in a plurality of decreases (Paragraph 0205-0207, 0194, 0265-0266, Steps 525, 535, 545, 550, Fig. 5A-B, flowcharts of Figs. 10-11) when the adverse event is a suction event (Paragraph 
No additional specific arguments were made with respect to dependent Claims 2-11 or with respect to the previously cited Seiss or Casas et al. references. Therefore, Claims 1-11 and 20 are rejected as described in detail above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/PAMELA M. BAYS/Examiner, Art Unit 3792